Per Curiam.

Memorandum Upon the expiration of the date fixed in the notice, for the. termination of the-tenancy and upon the issuance by the Office of Price Administration of its certificate of eviction the landlords became entitled to a final order of dispossess under the applicable provisions of. subdivision 1 of section 1410 of the' Civil Practice Act. The defense of lack of good faith on the part of the landlords has no application to a proceeding brought under the provisions of subdivision (b) of section 6 of the Federal Rent Regulation for Housing in the New York City Defense-Rental Area (8 Federal Register 13918). (Metropolitan Life Ins. Co. v. Schottland, 185 Misc. 125, mod. 270 App. Div. 915.)
The final order in favor of tenant should be reversed, with $30 costs, and final order directed in favor of the landlords, with costs.
Hammer, Shientag and Hecht, JJ., concur.
Order reversed, etc.